Citation Nr: 1727072	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  12-33 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 40 percent for a lumbar strain.


REPRESENTATION

The Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Galante, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1994 to December 2000. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This matter was previously remanded by the Board in March 2015 for further evidentiary development.  Having reviewed the record, the Board finds there has been substantial compliance with its past remand directives.  Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  Due to this additional evidentiary development, the RO issued a rating decision in June 2015, increasing the Veteran's service connected lumbar strain from 10 percent disabling to 40 percent disabling, effective May 12, 2010.  However, given the potential for a higher rating, this increase is not a full grant of the benefit sought and the matter remains on appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993)("a claim for an original or an increased rating... remains in controversy when less than the maximum available benefit is awarded").

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

Unfortunately, the Veteran's claim for an increased rating for a lumbar sprain must again be remanded.  The Board sincerely regrets the additional delay this will cause, but adjudication cannot proceed without further development.  

Pursuant to 38 C.F.R. 3.159(c)(1), the Board is obligated to "obtain relevant records not in the custody of a Federal department or agency, to include . . . private medical care records" in accordance with the duty to assist provisions of the Veterans Claims Assistance Act of 2000 (VCAA). See also 38 U.S.C.A. § 5103A(b) (West 2014).  Private treatment records from October 2012 show that the Veteran was referred to Dr. B. Arthur at Carolina Orthopedics and Sports Medicine for evaluation of his right lower back pain, among other orthopedic issues.  Private treatment records from July 2013 confirm that the Veteran was indeed seen by Dr. B. Arthur in October 2012.  Since VA is on notice of outstanding private treatment records that might contain evidence relevant to the claim, the Board cannot properly adjudicate the claim at this time without prejudice to the Veteran.  Therefore, a remand is required. 

Since the Veteran's last examination was approximately two years ago, the Board will also take this opportunity to order a new examination for him.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the electronic claims file any outstanding VA clinical records from the VA Mid-Atlantic Health Care Network for the period from April 2017 to the present.

2.  Also, contact the Veteran and request that he provide a new authorization allowing VA to obtain his complete medical records from Carolina Orthopedics and Sports Medicine.  If the Veteran provides the requisite authorization, the AOJ should undertake reasonable efforts to obtain these private treatment records.  These efforts should include at least one follow-up request if the records are not received, or a finding that a follow-up request would be futile, pursuant to 38 C.F.R. § 3.159 (c)(1), as well as the required notice to the Veteran in accordance with 38 C.F.R. § 3.159 (e)(1) that VA was unable to obtain such records.

3.  Then, the Veteran should be scheduled for a VA examination in order to determine the current severity of his service-connected lumbar strain. 

4.  After completing the above development, the AOJ should readjudicate the claim on appeal.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided a Supplemental Statement of the Case and a reasonable amount of time to respond, after which the matter should be returned to the Board for further adjudication, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




